Citation Nr: 0802471	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-38 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a fracture of the left tibia and fibula with 
traumatic arthritis of the left ankle.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a facture of the proximal left femur with one 
inch shortening.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine.

4.  Entitlement to service connection for a right hip and 
knee condition, to include as secondary to the service-
connected fracture of the left tibia and fibula with 
traumatic arthritis of the left ankle.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to January 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

As noted in the Introduction, this matter comes before the 
Board on appeal from a March 2005 rating decision.  The 
veteran filed a timely notice of disagreement in June 2005.  
A statement of the case (SOC) was issued in September 2005.  

Thereafter, additional pertinent evidence was associated with 
the claims folder, to include radiographic reports dated in 
September 2005, VA outpatient treatment records dated in 
2006, and VA spine and joint examinations dated in August 
2006.  
It does not appear that a supplemental statement of the case 
(SSOC) was issued.  
The claims on appeal were certified to the Board in September 
2006.  

The agency of original jurisdiction (AOJ) will furnish the 
veteran an SSOC if additional pertinent evidence is received 
after the most recent SOC has been issued and before the 
appeal is certified to the Board and the appellate record is 
transferred to the Board.  38 C.F.R. § 19.31(b)(1).  In the 
instant case, a remand is necessary in order for the RO to 
furnish an SSOC to the veteran, as the evidence is pertinent 
to the claims on appeal.  38 C.F.R. §  19.31(a), (b)(1).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board notes the duty to notify was not satisfied by the 
AOJ prior to the initial unfavorable decision on the service 
connection claim for a right hip and knee condition, to 
include as secondary to the service-connected fracture of the 
left tibia and fibula with traumatic arthritis of the left 
ankle.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  


In this case, while the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in February 2006, as noted above, the AOJ 
did not readjudicate the case by way of an SSOC.  The Board 
finds that this error was prejudicial to the veteran and to 
proceed in adjudicating this claim would affect the essential 
fairness of the adjudication.  

Finally, in the veteran's substantive appeal he requested a 
hearing before the Board to be held at his local RO.  The 
veteran's request for hearing was acknowledged in April 2006.  
In July 2006, the veteran indicated in VA Form 21-4138, 
Statement in Support of Claim, that he "never requested a 
hearing from any Board about the issue!"  

A Travel Board hearing was scheduled for September 2006.  In 
VA Form 21-4138 received in August 2006, the veteran 
indicated that he did not want a Travel Board dated September 
14, 2006.  Upon remand, the RO should clarify whether the 
veteran desires a Travel Board hearing in connection with the 
claims on appeal.  38 C.F.R. § 20.704 (2007).  

Ongoing VA medical records pertinent to the issues dated 
after May 2006 should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002 & Supp. 2006) are fully 
complied with and satisfied with respect 
to claim of entitlement to service 
connection for a right hip and knee 
condition, to include as secondary to the 
service-connected fracture of the left 
tibia and fibula with traumatic arthritis 
of the left ankle.  In addition, the 
letter should advise that a disability 
rating and effective date will be 
assigned if service connection is 
granted, as well as the information and 
evidence necessary to substantiate such, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain any outstanding 
treatment records of the veteran, 
pertinent to the issues on appeal, from 
the East Orange VA Medical Center dated 
after May 2006.  All efforts to obtain 
the records should be documented in the 
claims folder.

3.  The RO should review the record to 
include the evidence submitted since the 
September 2005 SOC.  If the benefits 
sought on appeal remain denied, the 
veteran and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

4.  The RO should seek clarification from 
the veteran as to whether he desires a 
Board hearing to be held at his local RO.  
If necessary, the RO should take 
appropriate steps to schedule the veteran 
for a hearing at the RO conducted by a 
Veterans Law Judge at the next available 
opportunity.  Should the veteran withdraw 
his hearing request, or otherwise 
indicate that he no longer desires a 
hearing, the matter should be returned to 
the Board for the purpose of appellate 
review.  Any indicated development should 
be undertaken in this regard.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

